UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2014 Date of reporting period:August 31, 2014 Item 1. Reports to Stockholders. Annual Report Experienced PeopleConsistent PhilosophyDisciplined Process Geneva Advisors Funds Geneva Advisors All Cap Growth Fund Class R Shares (GNVRX) Class I Shares (GNVIX) Geneva Advisors Equity Income Fund Class R Shares (GNERX) Class I Shares (GNEIX) Geneva Advisors International Growth Fund Class R Shares (GNFRX) Class I Shares (GNFIX) Geneva Advisors Small Cap Opportunities Fund Class R Shares (GNORX) Class I Shares (GNOIX) August 31, 2014 Investment Advisor Geneva Advisors, LLC 181 W. Madison Street, Suite 3575 Chicago, IL 60602 Phone:1-877-343-6382 TABLE OF CONTENTS LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLES 7 INVESTMENT HIGHLIGHTS 10 SCHEDULES OF INVESTMENTS 22 STATEMENTS OF ASSETS AND LIABILITIES 38 STATEMENTS OF OPERATIONS 40 STATEMENTS OF CHANGES IN NET ASSETS 42 FINANCIAL HIGHLIGHTS 46 NOTES TO FINANCIAL STATEMENTS 54 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 67 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENTS 68 NOTICE OF PRIVACY POLICY & PRACTICES 73 ADDITIONAL INFORMATION 74 October 2014 Dear Client: The Geneva Advisors All Cap Growth Fund’s Retail Class had a +12.35% return for the fiscal year ended August 31, 2014 versus +25.56% for the Russell 3000 Growth Total Return Index.The Fund’s Institutional Class had a return of +12.72% for the same fiscal year.The Geneva All Cap Growth Fund’s Retail Class had a +15.81% annualized five-year return for the fiscal year ended August 31, 2014 versus a +17.86% annualized five-year return for the Russell 3000 Growth Total Return Index.The Fund’s Institutional Class had an annualized five-year return of +16.15%.The Geneva All Cap Growth Fund’s Retail Class also had a +5.38% annualized return since inception (September 28, 2007) for the fiscal year ended August 31, 2014 with a 1.70% Gross Expense Ratio versus a +7.88% annualized inception return for the Russell 3000 Growth Total Return Index.The Fund’s Institutional Class had an annualized return of +5.69% since inception (September 28, 2007) with a 1.35% Gross Expense Ratio.The top sectors contributing to the All Cap Growth Fund’s performance for the fiscal year were Healthcare and Materials.The sectors underperforming were Consumer Discretionary, Industrials and Information Technology.The top stocks contributing to performance for the year were Continental Resources, Gilead Sciences and Celgene.Stocks that detracted from performance the most were LinkedIn, Multimedia Games and Financial Engines. For the fiscal year ended August 31, 2014 the Geneva Advisors Equity Income Fund’s Retail Class returned +23.45% and the Institutional Class had a return of +23.88% versus +24.43% for the benchmark, the Russell 1000 Value Total Return Index.The Geneva Equity Income Fund’s Retail Class had a +15.92% annualized three-year return for the fiscal year ended August 31, 2014 versus a +21.57% annualized three-year return for the Russell 1000 Value Total Return Index.The Fund’s Institutional Class had an annualized three-year return of +16.32%.The Geneva Equity Income Fund’s Retail Class also had a +15.07% annualized return since inception (April 30, 2010) for the fiscal year ended August 31, 2014 with a 1.75% Gross Expense Ratio versus a +14.79% annualized inception return for the Russell 1000 Value Total Return Index.The Fund’s Institutional Class had an annualized return of +15.46% since inception (April 30, 2010) with a 1.40% Gross Expense Ratio.The top contributing sectors to performance were Industrials, Consumer Discretionary and Materials.The bottom contributors were Telecommunications Services, Information Technology and Health Care.The top performing holdings were Wynn Resorts, LyondellBasell Industries and Walgreens.The underperforming holdings were Seadrill, Williams-Sonoma and Sinclair Broadcast Group. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-343-6382.The Funds impose a 2.00% redemption fee on shares held less than 3 sixty days.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. The Geneva Advisors International Growth Fund Retail Share Class returned 14.10% for the fiscal year ended August 31, 2014, compared to 18.49% for the Russell Global Ex US Index and the 16.44% return for the MSCI EAFE Index.The Institutional Share Class for the Fund returned 14.57% for the same period.The Fund’s Retail Share Class was able to provide our shareholders with a 13.25% since inception (May 30, 2013) return through August 31, 2014, during a difficult period for international managers versus 12.24% for the Russell Global Ex-US and MSCI EAFE’s 13.12% return, with a Gross Expense Ratio of 17.93%.The Institutional Share Class returned 13.75% for the since inception period (May 30, 2013) through August 31, 2014 with a Gross Expense Ratio of 6.84%.The top contributing sectors for the International Growth Fund were Information Technology, Materials and Health Care.The bottom contributors were Industrials, Financials and Consumer Discretionary.The top performing holdings were Canadian National Railway, LyondellBasell and Lazard while the bottom performing holdings were Lululemon, Lions Gate and Nu Skin. The Geneva Advisors Small Cap Opportunities Fund Retail Share Class returned -8.70% for the since inception period (December 27, 2013) through the period ended August 31, 2014 versus the Russell 2000 Growth Index returns of 1.78%.The Institutional Share Class (inception December 27, 2013) returned -8.50% through August 31, 2014 and the Russell 2000 Growth Index returned 1.78% for the same period.The Retail Share Class Gross Expense Ratio is 3.62% and the Institutional Share Class Gross Expense Ratio is 3.27%.The top performing sectors were Healthcare, Telecom and Industrials while the bottom performing sectors were Energy, Information Technology and Financials.The top performing holdings were Envestnet, Akorn and Middleby Corporation while the bottom performing holdings were Multimedia Games, Financial Engines and Cornerstone Ondemand. The S&P 500 Index, the Dow Jones Industrial Average and the NASDAQ Composite Index all produced positive returns so far this year. However, an examination of companies within the indices produces a different story.For example, over the past 12 months nearly half of the stocks in the NASDAQ Composite Index are 20% or more off their peaks. Similarly, while large-cap stocks generated positive returns during the third quarter, small-cap companies saw rather large declines. This disparate performance within the indices suggests that investor confidence is declining. In addition, the markets are dealing with a number of global macro risks including ISIS, Russian sanctions, U.S. midterm elections, and the U.S. Federal Reserve’s policy.The combined effect of these factors has caused investors to decrease their exposure to some of the riskiest segments of the market. Year-to-date companies with accelerating and historically predictable revenue and earnings growth rates have not been rewarded by the market.Instead, investors have focused on income generating securities with low growth expectations. 4 The Federal Reserve seems likely to start increasing interest rates in 2015.Historically, rising rate environments can be difficult for lower quality companies with leveraged balance sheets that borrow to finance growth.Conversely, high quality growth stocks have performed well in the six months leading up to the start of a rate hike.Geneva focuses on high quality, internally financed growth companies that have thrived in times of rising rates.Similar periods in 1994 and 2004 proved to be two of the strongest relative performance environments for growth strategies. Currently we see investment opportunities within the health care and industrials sectors but have been avoiding the consumer staples and utilities sectors.The companies we own are posting impressive earnings and revenue growth and are trading at relatively low valuations compared to historical norms and the broad market. Appearing confident in the economic recovery, the Federal Reserve, as expected, continued to taper its bond purchases.Comments from recent Federal Open Market Committee meetings suggest that the Fed is not likely to deviate substantially from its projected rate hike schedule.This may be good news for the equity markets: low interest rates will likely continue to favor riskier investments, such as common stocks, over more conservative investments. Tensions in the Middle East have once again risen.Increased U.S. involvement in the region or a spike in oil prices could give the market the excuse it is looking for to enter a short term correction.If this were to materialize, it is our experience that geopolitical market movements are often excellent opportunities to enter equities at attractive valuations. As of this writing, the S&P 500 Index has gone approximately 35 months without a substantial correction.Periodic pullbacks are anticipated, they are a necessary and an important part of the market cycle, and the broad market is overdue for a healthy pause.Shareholders should prepare for this, but we anticipate any correction may be relatively short-lived and could present a buying opportunity. As we look ahead, we believe the economic environment should continue to improve gradually and provide a healthy backdrop to a bull market that appears poised to continue.We have seen correlations continue to decline, indicating that individual securities have been increasingly trading based on their fundamentals.We believe this can be an advantageous market for our Funds. As always, we thank you for your trust and confidence in our services.The Principals of Geneva, our families and employees remain significant investors along with clients in our Funds.We have also continued to invest in Geneva and maintain our dedication as we seek to deliver long-term investment performance. Best Regards, Geneva Advisors 5 Past performance does not guarantee future results. Opinions expressed are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Fund holdings and sector allocations are subject to change and should not be considered recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of Fund holdings. The Funds may invest in small, mid and/or micro cap companies, which involve additional risks such as limited liquidity and greater volatility.The Funds may invest in ADRs, in foreign securities and emerging markets, which involve political, economic and currency risks, greater volatility and differences in accounting methods.The Funds may invest in growth stocks, which are typically more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales.The Equity Income Fund may invest in Master Limited Partnerships (MLP).Investment returns of MLPs are enhanced during periods of declining or low interest rates and tend to be negatively influenced when interest rates are rising.The Equity Income Fund may invest in REITs, which involve additional risks such as declines in the value of real estate and increased susceptibility to adverse economic or regulatory developments.The Funds may invest in other investment companies, including ETFs, and will bear additional expenses the other investment company’s or ETF’s operating expenses, including the potential duplication of management fees.The risk of owning an ETF generally reflects the risks of owning the underlying investments the ETF holds.The Funds also will incur brokerage costs when they purchase and sell ETFs. The Dow Jones Industrial Average is a price-weighted average of 30 actively traded blue-chip stocks, primarily industrials including stocks that trade on the New York Stock Exchange. The Russell 3000 Growth Total Return Index consists of the growth segment of the 3,000 companies in the Russell 3000 Index.The Russell 3000 Index is an unmanaged index which measures the performance of the 3,000 largest U.S. companies, based on total market capitalization, which represents approximately 98% in the investable U.S. equity market. The Russell 1000 Value Total Return Index measures the performance of the large-cap value segment of the U.S. equity universe.It includes those Russell 1000 Index companies with lower price-to-book ratios and lower expected growth values. The S&P 500 Index includes 500 leading companies in leading industries of the U.S. economy.Although the S&P 500 focuses on the large cap segment of the market, it is also a proxy for the total market. The Russell 2000 Growth Index measures the performance of the small-cap growth segment of the U.S. equity universe.It includes those Russell 2000 companies with higher price-to-value ratios and higher forecasted growth values. The Russell Global Index ex-US Total Return Index selects, ranks, and weights securities by fundamental measures of company size as opposed to market capitalization.The fundamental overall company scores are created using as the universe the members of the Russell Global ex-U.S. Index. The MSCI EAFE Index is recognized as the pre-eminent benchmark in the United States to measure international equity performance. It comprises the MSCI country indices that represent developed markets outside of North America: Europe, Australasia and the Far East. NASDAQ Composite Index includes all domestic and international based common type stocks listed on The NASDAQ Stock Market. One cannot invest directly in an index. Correlation is a statistical measure of the degree to which the movements of two variables (stock/option/convertible prices or returns) are related. This report must be preceded or accompanied by a prospectus. The Geneva Funds are distributed by Quasar Distributors, LLC 6 Geneva Advisors Funds Expense Examples (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including management fees, distribution (12b-1) and shareholder servicing fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (3/1/14 - 8/31/14). Actual Expenses The first table provides information about actual account values and actual expenses. Although the Funds charge no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares of the Funds within 60 days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of ETFs or other investment companies as part of their investment strategies, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, management fees, distribution (12b-1) fees, and fund administration and accounting, custody and transfer agent fees. You may use the information in the first table, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are 7 Geneva Advisors Funds Expense Examples (Unaudited) (Continued) meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Based on Actual Fund Returns Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 3/1/2014 8/31/14 3/1/14 - 8/31/14 Expense Ratio All Cap Growth Fund* Class R $973.60 1.45% Class I $975.10 1.10% Equity Income Fund* Class R 1.45% Class I 1.10% International Growth Fund* Class R $989.80 1.45% Class I $992.00 1.10% Small Cap Opportunities Fund* Class R $905.30 1.55% Class I $906.80 1.20% * Expenses are equal to the Funds’ annualized expense ratio by class multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period (184), then divided by the number of days in the most recent 12-month period (365). 8 Geneva Advisors Funds Expense Examples (Unaudited) (Continued) Based on Hypothetical 5% Yearly Returns Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 3/1/2014 8/31/14 3/1/14 - 8/31/14 Expense Ratio All Cap Growth Fund* Class R 1.45% Class I 1.10% Equity Income Fund* Class R 1.45% Class I 1.10% International Growth Fund* Class R 1.45% Class I 1.10% Small Cap Opportunities Fund* Class R 1.55% Class I 1.20% * Expenses are equal to the Funds’ annualized expense ratio by class multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period (184), then divided by the number of days in the most recent 12-month period (365). 9 Geneva Advisors All Cap Growth Fund Investment Highlights (Unaudited) The investment objective of the Fund is long-term capital appreciation. The Fund seeks to achieve its investment objective by investing primarily in common stocks of U.S. companies without regard to market capitalizations. The Fund’s investment strategy focuses on individual stock selection that takes into consideration the stock’s industry group. Using quantitative and qualitative measures established by the Advisor, the Fund seeks to purchase common stocks that have stronger relative performance than other common stocks. The Fund’s allocation of portfolio holdings as of August 31, 2014 is shown below. Allocation of Portfolio Holdings (% of Investments) 10 Geneva Advisors All Cap Growth Fund Investment Highlights (Unaudited) (Continued) Average Annual Total Returns – As of August 31, 2014 Annualized Since One Three Five Inception Year Years Years (9/28/07) Class R 12.35% 8.21% 15.81% 5.38% Class I 12.72% 8.60% 16.15% 5.69% Russell 3000 Growth Index 25.56% 19.89% 17.86% 7.88% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-343-6382. The Fund imposes a 2.00% redemption fee on shares held less than sixty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in both classes of the Fund and a broad-based securities index on September 28, 2007, the inception date of the Fund. The graph does not reflect any future performance. The Russell 3000 Growth Index consists of the growth segment of the 3,000 companies in the Russell 3000 Index. The Russell 3000 Index is an unmanaged index which measures the performance of the 3,000 largest U.S. companies, based on total market capitalization, which represents approximately 98% in the investable U.S. equity market. One cannot invest directly in an index. 11 Geneva Advisors All Cap Growth Fund Investment Highlights (Unaudited) (Continued) Geneva Advisors All Cap Growth Fund – Class R Growth of $10,000 Investment Geneva Advisors All Cap Growth Fund – Class I Growth of $100,000 Investment *Inception Date 12 Geneva Advisors Equity Income Fund Investment Highlights (Unaudited) The investment objective of the Fund is current income, with a secondary objective of modest capital appreciation. The Fund seeks to achieve its investment objective by investing in publicly traded securities without regard to market capitalizations. The Fund’s investment strategy focuses on identifying stocks within multiple industry groups. The Fund has wide flexibility in types of securities used to generate a current income yield. The Fund’s allocation of portfolio holdings as of August 31, 2014 is shown below. Allocation of Portfolio Holdings (% of Investments) 13 Geneva Advisors Equity Income Fund Investment Highlights (Unaudited) (Continued) Average Annual Total Returns – As of August 31, 2014 Annualized Since One Three Inception Year Years (4/30/10) Class R 23.45% 15.92% 15.07% Class I 23.88% 16.32% 15.46% Russell 1000 Value Index 24.43% 21.57% 14.79% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-343-6382. The Fund imposes a 2.00% redemption fee on shares held less than sixty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in both classes of the Fund and a broad-based securities index on April 30, 2010, the inception date of the Fund. The graph does not reflect any future performance. The Russell 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values. One cannot invest directly in an index. 14 Geneva Advisors Equity Income Fund Investment Highlights (Unaudited) (Continued) Geneva Advisors Equity Income Fund – Class R Growth of $10,000 Investment Geneva Advisors Equity Income Fund – Class I Growth of $100,000 Investment *Inception Date 15 Geneva Advisors International Growth Fund Investment Highlights (Unaudited) The investment objective of the Fund is long-term capital appreciation. The Fund seeks to achieve its investment objective by investing primarily in common stocks of U.S. and foreign issuers without regard to market capitalizations. The Fund typically invests in securities of issuers from at least three or more non-U.S. countries, with at least 40% of the Fund’s net assets invested in securities of foreign issuers. The Fund’s allocation of portfolio holdings as of August 31, 2014 is shown below. Allocation of Portfolio Holdings (% of Investments) * For additional details on allocation of portfolio holdings by country, please see the Schedule of Investments. 16 Geneva Advisors International Growth Fund Investment Highlights (Unaudited) (Continued) Total Returns – As of August 31, 2014 Annualized Since One Inception Year (5/30/13) Class R 14.10% 13.25% Class I 14.57% 13.75% MSCI World ex USA Index (Gross) 17.60% 12.81% Russell Global ex-U.S. Index Net(1) 18.49% 12.24% The Russell Global ex-U.S. Index Net has replaced the MSCI World ex USA Index (Gross) as the primary benchmark as it is a more appropriate comparison. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-343-6382. The Fund imposes a 2.00% redemption fee on shares held less than sixty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in both classes of the Fund and a broad-based securities index on May 30, 2013, the inception date of the Fund. The graph does not reflect any future performance. The MSCI World ex USA Index (Gross) captures large and mid cap representation across 23 of 24 Developed Markets countries, excluding the United States. The Developed Markets currently consist of: Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Israel, Italy, Japan, Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland and the United Kingdom. The Russell Global ex-U.S. Index Net measures the performance of the global equity market based on all investable equity securities, excluding companies assigned to the United States. You cannot invest directly in an index. 17 Geneva Advisors International Growth Fund Investment Highlights (Unaudited) (Continued) Geneva Advisors International Growth Fund – Class R Growth of $10,000 Investment Geneva Advisors International Growth Fund – Class I Growth of $100,000 Investment *Inception Date 18 Geneva Advisors Small Cap Opportunities Fund Investment Highlights (Unaudited) The investment objective of the Fund is long-term capital appreciation. The Fund seeks to achieve its investment objective by investing primarily in common stocks of small-cap U.S. Companies. The Fund typically invests in equity securities, investment companies and exchange traded funds. The Fund’s allocation of portfolio holdings as of August 31, 2014 is shown below. Allocation of Portfolio Holdings (% of Investments) 19 Geneva Advisors Small Cap Opportunities Fund Investment Highlights (Unaudited) (Continued) Total Returns – As of August 31, 2014 Since Inception (12/27/13) Class R (8.70)% Class I (8.50)% Russell 2000 Growth Total Return 1.78% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-343-6382. The Fund imposes a 2.00% redemption fee on shares held less than sixty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in both classes of the Fund and a broad-based securities index on December 27, 2013, the inception date of the Fund. The graph does not reflect any future performance. The Russell 2000 Growth Index measures the performance of the small-cap growth segment of the U.S. equity universe. It includes those Russell 2000 Index companies with higher price to value ratios and higher forecasted growth values. One cannot invest directly in an index. 20 Geneva Advisors Small Cap Opportunities Fund Investment Highlights (Unaudited) (Continued) Geneva Advisors Small Cap Opportunities Fund – Class R Growth of $10,000 Investment Geneva Advisors Small Cap Opportunities Fund – Class I Growth of $100,000 Investment *Inception Date 21 Geneva Advisors All Cap Growth Fund Schedule of Investments August 31, 2014 Shares Value COMMON STOCKS 97.00% Activities Related to Credit Intermediation 3.03% FleetCor Technologies, Inc. (a) $ Business Support Services 2.65% Alliance Data Systems Corp. (a) Cable and Other Subscription Programming 3.07% Discovery Communications, Inc. - Class A (a) Discovery Communications, Inc. - Class C (a) Commercial and Industrial Machinery and Equipment Rental and Leasing 1.60% United Rentals, Inc. (a) Commercial and Service Industry Machinery Manufacturing 2.58% Middleby Corp. (a) Computer Systems Design and Related Services 0.86% Baidu, Inc. - ADR (a) Depository Credit Intermediation 1.18% First Republic Bank Electronic Shopping and Mail-Order Houses 2.00% Amazon.com, Inc. (a) Foundries 0.80% Precision Castparts Corp. Full-Service Restaurants 4.26% Chipotle Mexican Grill, Inc. (a) Insurance Carriers 1.32% Centene Corp. (a) Legal Services 3.86% MasterCard, Inc. Management, Scientific, and Technical Consulting Services 1.89% Salesforce.com, Inc. (a) The accompanying notes are an integral part of these financial statements. 22 Geneva Advisors All Cap Growth Fund Schedule of Investments (Continued) August 31, 2014 Shares Value Motor Vehicle Manufacturing 3.49% Tesla Motors, Inc. (a) $ Motor Vehicle Parts Manufacturing 4.67% B/E Aerospace, Inc. (a) BorgWarner, Inc. Office Administrative Services 2.31% Gartner, Inc. (a) Oil and Gas Extraction 6.10% Continental Resources, Inc. (a) EOG Resources, Inc. Oasis Petroleum, Inc. (a) Other General Merchandise Stores 2.81% Tractor Supply Co. Other Information Services 4.44% Facebook, Inc. (a) Google, Inc.- Class A (a) Google, Inc.- Class C (a) Other Telecommunications 3.99% SBA Communications Corp. (a) Pesticide, Fertilizer, and Other Agricultural Chemical Manufacturing 0.79% Monsanto Co. Pharmaceutical and Medicine Manufacturing 14.44% Allergan, Inc. Celgene Corp. (a) Gilead Sciences, Inc. (a) Regeneron Pharmaceuticals, Inc. (a) Salix Pharmaceuticals, Ltd. (a) The accompanying notes are an integral part of these financial statements. 23 Geneva Advisors All Cap Growth Fund Schedule of Investments (Continued) August 31, 2014 Shares Value Rail Transportation 4.43% Canadian Pacific Railway, Ltd. (b) $ Kansas City Southern Union Pacific Corp. Residential Intellectual and Developmental Disability, Mental Health, and Substance Abuse Facilities 2.39% Acadia Healthcare Co., Inc. (a) Restaurants and Other Eating Places 1.88% Starbucks Corp. Scheduled Air Transportation 1.28% Spirit Airlines, Inc. (a) Scientific Research and Development Services 3.03% Biogen Idec, Inc. (a) ICON, PLC (a)(b) Securities and Commodity Contracts Intermediation and Brokerage 3.75% Affiliated Managers Group, Inc. (a) Soap, Cleaning Compound, and Toilet Preparation Manufacturing 1.34% Ecolab, Inc. Software Publishers 1.58% Aspen Technology, Inc. (a) Tyler Technologies, Inc. (a) Support Activities for Mining 1.38% Halliburton Co. Travel Arrangement and Reservation Services 0.69% TripAdvisor, Inc. (a) Traveler Accommodation 1.51% Melco Crown Entertainment, Ltd. - ADR The accompanying notes are an integral part of these financial statements. 24 Geneva Advisors All Cap Growth Fund Schedule of Investments (Continued) August 31, 2014 Shares Value Waste Treatment and Disposal 1.60% Stericycle, Inc. (a) $ TOTAL COMMON STOCKS (Cost $127,432,947) REAL ESTATE INVESTMENT TRUSTS 0.77% CBRE Group, Inc. (a) TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,460,518) SHORT-TERM INVESTMENTS 1.24% Money Market Fund 1.24% Fidelity Institutional Money Market Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $2,388,148) Total Investments (Cost $131,281,613) 99.01% Other Assets in Excess of Liabilities 0.99% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. Abbreviations: ADR American Depositary Receipt Ltd. Limited is a term indicating a company is incorporated and shareholders have limited liability. PLC Public Limited Company is publicly traded company which signifies that shareholders have limited liability. The accompanying notes are an integral part of these financial statements. 25 Geneva Advisors Equity Income Fund Schedule of Investments August 31, 2014 Shares Value COMMON STOCKS 92.24% Activities Related to Real Estate 2.18% Brookfield Asset Management, Inc. (a) $ Aerospace Product and Parts Manufacturing 3.11% Boeing Co. Amusement Parks and Arcades 0.97% Six Flags Entertainment Corp. Building Material and Supplies Dealers 2.09% Home Depot, Inc. Cable and Other Subscription Programming 3.08% Comcast Corp. Computer Systems Design and Related Services 1.41% Accenture PLC (a) Depository Credit Intermediation 3.96% JPMorgan Chase & Co. Electric Power Generation, Transmission and Distribution 2.37% ITC Holdings Corp. TerraForm Power, Inc. (b) Gambling Industries 1.65% Wynn Resorts, Ltd. Grocery Stores 1.11% Susser Petroleum Partners LP Health and Personal Care Stores 2.18% Walgreen Co. Household Appliance Manufacturing 3.56% Dover Corp. Whirlpool Corp. The accompanying notes are an integral part of these financial statements. 26 Geneva Advisors Equity Income Fund Schedule of Investments (Continued) August 31, 2014 Shares Value Insurance Carriers 2.14% WellPoint, Inc. $ Local Messengers and Local Delivery 2.29% United Parcel Service, Inc. Management, Scientific, and Technical Consulting Services 0.72% Nielsen NV (a) Motion Picture and Video Industries 3.25% Time Warner, Inc. Motor Vehicle Body and Trailer Manufacturing 1.51% Polaris Industries, Inc. Navigational, Measuring, Electromedical, and Control Instruments Manufacturing 1.34% Rockwell Automation, Inc. Nondepository Credit Intermediation 3.39% Ameriprise Financial, Inc. Nonmetallic Mineral Mining and Quarrying 0.79% Potash Corp. of Saskatchewan, Inc. - ADR Oil and Gas Extraction 1.71% Enterprise Products Partners LP Other Financial Investment Activities 6.16% Artisan Partners Asset Management, Inc. Blackstone Group LP Och-Ziff Capital Management Group, LLC Other Investment Pools and Funds 4.57% Macquarie Infrastructure Co. LLC Pesticide, Fertilizer, and Other Agricultural Chemical Manufacturing 2.15% Monsanto Co. Pharmaceutical and Medicine Manufacturing 2.55% Johnson & Johnson The accompanying notes are an integral part of these financial statements. 27 Geneva Advisors Equity Income Fund Schedule of Investments (Continued) August 31, 2014 Shares Value Pipeline Transportation of Crude Oil 3.25% Genesis Energy LP $ Magellan Midstream Partners LP Pipeline Transportation of Natural Gas 3.43% EQT Midstream Partners LP Targa Resources Partners LP Rail Transportation 4.79% Union Pacific Corp. Resin, Synthetic Rubber, and Artificial Synthetic Fibers and Filaments Manufacturing 3.99% LyondellBasell Industries NV (a) Restaurants and Other Eating Places 1.01% Starbucks Corp. Scheduled Air Transportation 1.88% Copa Holdings SA (a) Scientific Research and Development Services 0.93% Amgen, Inc. Securities and Commodity Contracts Intermediation and Brokerage 1.36% T Rowe Price Group, Inc. Semiconductor and Other Electronic Component Manufacturing 4.14% Microchip Technology, Inc. QUALCOMM, Inc. Software Publishers 3.04% Microsoft Corp. Support Activities for Mining 4.18% Schlumberger Ltd. (a) TOTAL COMMON STOCKS (Cost $178,848,677) The accompanying notes are an integral part of these financial statements. 28 Geneva Advisors Equity Income Fund Schedule of Investments (Continued) August 31, 2014 Shares Value REAL ESTATE INVESTMENT TRUSTS 3.54% American Tower Corp. $ TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $6,462,442) SHORT-TERM INVESTMENTS 4.04% Money Market Fund 4.04% Fidelity Institutional Money Market Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $9,468,529) Total Investments (Cost $194,779,648) 99.82% Other Assets in Excess of Liabilities 0.18% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Foreign issued security. (b) Non-income producing security. Abbreviations: ADR American Depositary Receipt Ltd. Limited is a term indicating a company is incorporated and shareholders have limited liability. NV Naamloze Vennootschap is a Dutch term for publicly traded companies. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. SA Société Anonyme is a French term for a publicly traded company. The accompanying notes are an integral part of these financial statements. 29 Geneva Advisors International Growth Fund Schedule of Investments August 31, 2014 Shares Value COMMON STOCKS 93.27% Argentina 2.64% MercadoLibre, Inc. (b) $ Brazil 3.09% Embraer SA - ADR Canada 12.96% Canadian National Railway, Co. (b) Dollarama, Inc. (a)(b) Lululemon Athletica, Inc. (a)(b) Methanex Corp. (b) Points International, Ltd. (a)(b) Potash Corp. of Saskatchewan, Inc. - ADR China 2.31% Baidu, Inc. - ADR (a) Denmark 2.46% Novo Nordisk A/S - ADR Hong Kong 5.48% Melco Crown Entertainment, Ltd. - ADR Michael Kors Holdings, Ltd. (a)(b) Nord Anglia Education, Inc. (a)(b) India 5.83% HDFC Bank Ltd. - ADR Tata Motors, Ltd. - ADR Ireland 5.92% ICON, PLC (a)(b) Trinity Biotech, PLC - ADR Israel 3.63% Caesarstone Sdot-Yam, Ltd. (b) The accompanying notes are an integral part of these financial statements. 30 Geneva Advisors International Growth Fund Schedule of Investments (Continued) August 31, 2014 Shares Value Italy 2.55% Luxottica Group SpA - ADR $ Japan 2.62% SoftBank Corp. (b) Mexico 2.07% Grupo Televisa SAB - ADR Netherlands 11.31% AerCap Holdings NV (a)(b) ASML Holding NV - ADR Core Laboratories NV (b) LyondellBasell Industries NV (b) Norway 1.28% Statoil ASA - ADR Panama 3.01% Copa Holdings SA (b) Puerto Rico 1.57% EVERTEC, Inc. (b) Spain 4.72% Grifols SA - ADR Switzerland 3.28% ACE, Ltd. (b) United Kingdom 4.68% ARM Holdings PLC - ADR United States 11.86% Euronet Worldwide, Inc. (a) Mead Johnson Nutrition, Co. Schlumberger Ltd. Southern Copper Corp. TOTAL COMMON STOCKS (Cost $27,565,243) The accompanying notes are an integral part of these financial statements. 31 Geneva Advisors International Growth Fund Schedule of Investments (Continued) August 31, 2014 Shares Value PREFERRED STOCKS 1.35% Brazil 1.35% Itau Unibanco Holdings SA - ADR $ TOTAL PREFERRED STOCKS (Cost $316,072) SHORT-TERM INVESTMENTS 5.82% Money Market Fund 5.82% Fidelity Institutional Money Market Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $1,874,271) Total Investments (Cost $29,755,586) 100.44% Liabilities in Excess of Other Assets (0.44)% ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. Abbreviations: ADR American Depositary Receipt A/S Aktieselskap is the Danish term for a stock company, which signifies that shareholders have limited liability. ASA Allmennaksjeselskap is a Norwegian term which signifies that the company is listed in the stock-exchange. Ltd. Limited is a term indicating a company is incorporated and shareholders have limited liability. NV Naamloze Vennootschap is a Dutch term for publicly traded companies. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. SA Société Anonyme is a French term for a publicly traded company. SpA Società per Azioni is the Italian term for a limited share company. The accompanying notes are an integral part of these financial statements. 32 Geneva Advisors Small Cap Opportunities Fund Schedule of Investments August 31, 2014 Shares Value COMMON STOCKS 92.64% Activities Related to Credit Intermediation 3.33% Euronet Worldwide, Inc. (a) $ EVERTEC, Inc. (b) Aerospace Product and Parts Manufacturing 1.50% HEICO Corp. Automobile Dealers 1.66% Lithia Motors, Inc. Basic Chemical Manufacturing 1.90% Trex Co, Inc. (a) Child Day Care Services 2.38% Bright Horizons Family Solutions, Inc. (a) Colleges, Universities, and Professional Schools 2.63% Grand Canyon Education, Inc. (a) Commercial and Service Industry Machinery Manufacturing 3.03% Middleby Corp. (a) Computer and Peripheral Equipment Manufacturing 2.46% Aruba Networks, Inc. (a) Computer Systems Design and Related Services 1.95% SPS Commerce, Inc. (a) Death Care Services 2.19% Carriage Services, Inc. Electrical Equipment Manufacturing 1.25% Franklin Electric Co., Inc. Employment Services 2.48% On Assignment, Inc. (a) Insurance Carriers 3.01% Centene Corp. (a) The accompanying notes are an integral part of these financial statements. 33 Geneva Advisors Small Cap Opportunities Fund Schedule of Investments (Continued) August 31, 2014 Shares Value Management, Scientific, and Technical Consulting Services 2.86% Corporate Executive Board Co. $ Medical Equipment and Supplies Manufacturing 3.25% Align Technology, Inc. (a) Motor Vehicle and Motor Vehicle Parts and Supplies Merchant Wholesalers 2.80% Dorman Products, Inc. (a) Navigational, Measuring, Electromedical, and Control Instruments Manufacturing 2.13% Cyberonics, Inc. (a) Nondepository Credit Intermediation 1.54% First Cash Financial Services, Inc. (a) Oil and Gas Extraction 3.09% Oasis Petroleum, Inc. (a) Other Ambulatory Health Care Services 1.97% ExamWorks Group, Inc. (a) Other Financial Investment Activities 7.65% Artisan Partners Asset Management, Inc. Envestnet, Inc. (a) Financial Engines, Inc. LDR Holding Corp. (a) Virtus Investment Partners, Inc. Other Food Manufacturing 2.83% Inventure Foods, Inc. (a) Other Miscellaneous Manufacturing 1.75% Movado Group, Inc. Pharmaceutical and Medicine Manufacturing 8.50% Akorn, Inc. (a) BioSpecifics Technologies Corp. (a) Insulet Corp. (a) Neogen Corp. (a) The accompanying notes are an integral part of these financial statements. 34 Geneva Advisors Small Cap Opportunities Fund Schedule of Investments (Continued) August 31, 2014 Shares Value Pharmaceutical and Medicine Manufacturing 8.50% (Continued) Trinity Biotech, PLC - ADR $ Professional and Commercial Equipment and Supplies Merchant Wholesalers 3.05% MWI Veterinary Supply, Inc. (a) Residential Intellectual and Developmental Disability, Mental Health, and Substance Abuse Facilities 4.51% Acadia Healthcare Co., Inc. (a) Omnicell, Inc. (a) Scheduled Air Transportation 1.69% Spirit Airlines, Inc. (a) Scientific Research and Development Services 3.04% ICON, PLC (a)(b) Securities and Commodity Contracts Intermediation and Brokerage 3.61% MarketAxess Holdings, Inc. Software Publishers 5.09% Manhattan Associates, Inc. (a) Power Solutions International, Inc. (a) Tyler Technologies, Inc. (a) Specialized Design Services 2.27% Caesarstone Sdot-Yam, Ltd. (b) Ventilation, Heating, Air-Conditioning, and Commercial Refrigeration Equipment Manufacturing 1.24% Ceco Environmental Corp. TOTAL COMMON STOCKS (Cost $1,783,108) The accompanying notes are an integral part of these financial statements. 35 Geneva Advisors Small Cap Opportunities Fund Schedule of Investments (Continued) August 31, 2014 Shares Value SHORT-TERM INVESTMENTS 7.84% Money Market Fund 7.84% Fidelity Institutional Money Market Portfolio $ TOTAL SHORT-TERM INVESTMENTS (Cost $151,696) Total Investments (Cost $1,934,804) 100.48% Liabilities in Excess of Other Assets (0.48)% ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. Abbreviations: ADR American Depositary Receipt Ltd. Limited is a term indicating a company is incorporated and shareholders have limited liability. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. The accompanying notes are an integral part of these financial statements. 36 (This Page Intentionally Left Blank.) 37 Geneva Advisors Funds Statements of Assets & Liabilities August 31, 2014 All Cap Equity Growth Fund Income Fund ASSETS Investments, at value (cost $131,281,613 and $194,779,648, respectively) $ $ Receivable for Fund shares sold Receivable for investments sold — Receivable from Advisor — — Dividends and interest receivable Other assets TOTAL ASSETS LIABILITIES Payable for Fund shares redeemed Payable for investments purchased Payable to affiliates Payable to Advisor Payable for distribution fees Payable for shareholder servicing fees Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment income (loss) ) Accumulated net realized gain (loss) Net unrealized appreciation on investments NET ASSETS $ $ CLASS R SHARES Net assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ $ CLASS I SHARES Net assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ $ If applicable, redemption price per share may be reduced by a 2.00% redemption fee for shares redeemed within sixty days of purchase. The accompanying notes are an integral part of these financial statements. 38 Geneva Advisors Funds Statements of Assets & Liabilities (Continued) August 31, 2014 Small Cap International Opportunities Growth Fund Fund ASSETS Investments, at value (cost $29,755,586 and $1,934,804, respectively) $ $ Receivable for Fund shares sold Receivable for investments sold — — Receivable from Advisor — Dividends and interest receivable Other assets TOTAL ASSETS LIABILITIES Payable for Fund shares redeemed — Payable for investments purchased Payable to affiliates Payable to Advisor — Payable for distribution fees Payable for shareholder servicing fees Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment income (loss) ) Accumulated net realized gain (loss) ) ) Net unrealized appreciation (depreciation) on: Investments Foreign currency translation (8 ) — NET ASSETS $ $ CLASS R SHARES Net assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ $ CLASS I SHARES Net assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ $ If applicable, redemption price per share may be reduced by a 2.00% redemption fee for shares redeemed within sixty days of purchase. The accompanying notes are an integral part of these financial statements. 39 Geneva Advisors Funds Statements of Operations For the Year Ended August 31, 2014 All Cap Equity Growth Fund Income Fund INVESTMENT INCOME Dividend income(1) $ $ Interest income TOTAL INVESTMENT INCOME EXPENSES Management fees Administration fees Distribution fees - Class R shares Transfer agent fees and expenses Fund accounting fees Custody fees Audit and tax fees Shareholder servicing fees - Class R shares Federal and state registration fees Reports to shareholders Chief Compliance Officer fees Legal fees Interest expense Trustees’ fees Other expenses TOTAL EXPENSES Less waivers and reimbursement by Advisor (Note 4) ) ) NET EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on investments Net realized loss on foreign currency translation ) — Net change in unrealized appreciation (depreciation) on investments ) NET REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS NET INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS $ $ Net of $8,357 and $17,256 in foreign withholding tax and fees for the All Cap Growth Fund and Equity Income Fund, respectively. The accompanying notes are an integral part of these financial statements. 40 Geneva Advisors Funds Statements of Operations (Continued) For the Period Ended August 31, 2014 Small Cap International Opportunities Growth Fund Fund(1) INVESTMENT INCOME Dividend income(2) $ $ Interest income 45 TOTAL INVESTMENT INCOME EXPENSES Management fees Administration fees Distribution fees - Class R shares Transfer agent fees and expenses Fund accounting fees Custody fees Audit and tax fees Shareholder servicing fees - Class R shares Federal and state registration fees Reports to shareholders Chief Compliance Officer fees Legal fees Interest expense 45 — Trustees’ fees Other expenses TOTAL EXPENSES Less waivers and reimbursement by Advisor (Note 4) ) ) NET EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized loss on investments ) ) Net realized gain on foreign currency translation — Net change in unrealized appreciation (depreciation) on: Investments Foreign currency translation (8 ) — NET REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS ) NET INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS $ $ ) The Small Cap Opportunities Fund commenced operations on December 27, 2013. Net of $23,236 and $0 in foreign withholding tax and fees for the International Growth Fund and Small Cap Opportunities Fund, respectively. The accompanying notes are an integral part of these financial statements. 41 Geneva Advisors All Cap Growth Fund Statements of Changes in Net Assets Year Ended Year Ended August 31, 2014 August 31, 2013 FROM OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments Net realized loss on foreign currency translation ) — Net change in unrealized appreciation (depreciation) on investments ) Net increase in net assets from operations FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold - Class R Proceeds from shares sold - Class I Payments for shares redeemed - Class R(1) ) ) Payments for shares redeemed - Class I(2) ) ) Net decrease in net assets from capital share transactions ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of Year End of Year $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ ) Net of redemption fees of $572 and $1,117 for the year ended August 31, 2014 and August 31, 2013, respectively. Net of redemption fees of $9,469 and $36,035 for the year ended August 31, 2014 and August 31, 2013, respectively. The accompanying notes are an integral part of these financial statements. 42 Geneva Advisors Equity Income Fund Statements of Changes in Net Assets Year Ended Year Ended August 31, 2014 August 31, 2013 FROM OPERATIONS Net investment income $ $ Net realized gain on investments Net realized loss on foreign currency translation — ) Net change in unrealized appreciation on investments Net increase in net assets from operations FROM DISTRIBUTIONS Net investment income - Class R ) ) Net investment income - Class I ) ) Net realized gain on investments - Class R ) — Net realized gain on investments - Class I ) — Net decrease in net assets resulting from distributions paid ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold - Class R Proceeds from shares sold - Class I Net asset value of shares issued to shareholders in payment of distributions declared - Class R Net asset value of shares issued to shareholders in payment of distributions declared - Class I Payments for shares redeemed - Class R(1) ) ) Payments for shares redeemed - Class I(2) ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of Year End of Year $ $ ACCUMULATED NET INVESTMENT INCOME $ $ Net of redemption fees of $239 and $637 for the year ended August 31, 2014 and August 31, 2013, respectively. Net of redemption fees of $5,111 and $3,860 for the year ended August 31, 2014 and August 31, 2013, respectively. The accompanying notes are an integral part of these financial statements. 43 Geneva Advisors International Growth Fund Statement of Changes in Net Assets Year Ended Period Ended August 31, 2014 August 31, 2013(1) FROM OPERATIONS Net investment income (loss) $ $ ) Net realized loss on investments ) ) Net realized gain (loss) on foreign currency translation (1 ) Net change in unrealized appreciation (depreciation) on: Investments Foreign currency translation (8 ) — Net increase in net assets from operations FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold - Class R Proceeds from shares sold - Class I Payments for shares redeemed - Class R(2) ) ) Payments for shares redeemed - Class I(3) ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of Year — End of Year $ $ ACCUMULATED NET INVESTMENT INCOME (LOSS) $ $ ) The International Growth Fund commenced operations on May 30, 2013. Net of redemption fees of $184 and $0 for the year ended August 31, 2014 and period ended August 31, 2013, respectively. Net of redemption fees of $30,531 and $0 for the year ended August 31, 2014 and period ended August 31, 2013, respectively. The accompanying notes are an integral part of these financial statements. 44 Geneva Advisors Small Cap Opportunities Fund Statement of Changes in Net Assets Period Ended August 31, 2014(1) FROM OPERATIONS Net investment loss $ ) Net realized loss on investments ) Net change in unrealized appreciation on investments Net decrease in net assets from operations ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold - Class R Proceeds from shares sold - Class I Payments for shares redeemed - Class R ) Payments for shares redeemed - Class I ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of Period — End of Period $ ACCUMULATED NET INVESTMENT LOSS $ ) The Small Cap Opportunities Fund commenced operations on December 27, 2013. The accompanying notes are an integral part of these financial statements. 45 Geneva Advisors All Cap Growth Fund – Class R Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Year Ended August 31, Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment loss(1) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions paid: Paid-in capital from redemption fees (Note 2) Net Asset Value, End of Period $ Total Return % % )% % % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets before waiver and reimbursements % Ratio of expenses to average net assets after waiver and reimbursements % Ratio of net investment loss to average net assets before waiver and reimbursements )% )% )% )% )% Ratio of net investment loss to average net assets after waiver and reimbursements )% )% )% )% )% Portfolio turnover rate % Per share net investment loss was calculated using average shares outstanding. Less than $0.005 per share. The accompanying notes are an integral part of these financial statements. 46 Geneva Advisors All Cap Growth Fund – Class I Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Year Ended August 31, Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment loss(1) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions paid: Paid-in capital from redemption fees (Note 2)(2) Net Asset Value, End of Period $ Total Return % % )% % % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets before waiver and reimbursements % Ratio of expenses to average net assets after waiver and reimbursements % Ratio of net investment loss to average net assets before waiver and reimbursements )% )% )% )% )% Ratio of net investment loss to average net assets after waiver and reimbursements )% )% )% )% )% Portfolio turnover rate % Per share net investment loss was calculated using average shares outstanding. Less than $0.005 per share. The accompanying notes are an integral part of these financial statements. 47 Geneva Advisors Equity Income Fund – Class R Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Period Ended Year Ended August 31, August 31, Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) — From net realized gain on investments ) — ) — Total distributions paid ) — Paid-in capital from redemption fees (Note 2) — Net Asset Value, End of Period $ Total Return(4) % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets before waiver and reimbursements(5) % Ratio of expenses to average net assets after waiver and reimbursements(5) % Ratio of net investment income (loss) to average net assets before waiver and reimbursements(5) % )% Ratio of net investment income to average net assets after waiver and reimbursements(5) % Portfolio turnover rate(4) % The Fund commenced operations on April 30, 2010. Per share net investment income was calculated using average shares outstanding. Less than $0.005 per share. Not annualized for periods less than a full year. Annualized for period less than a full year. The accompanying notes are an integral part of these financial statements. 48 Geneva Advisors Equity Income Fund – Class I Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Period Ended Year Ended August 31, August 31, Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) — From net realized gain on investments ) — ) — Total distributions paid ) — Paid-in capital from redemption fees (Note 2)(3) Net Asset Value, End of Period $ Total Return(4) % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets before waiver and reimbursements(5) % Ratio of expenses to average net assets after waiver and reimbursements(5) % Ratio of net investment income (loss) to average net assets before waiver and reimbursements(5) % )% Ratio of net investment income to average net assets after waiver and reimbursements(5) % Portfolio turnover rate(4) % The Fund commenced operations on April 30, 2010. Per share net investment income was calculated using average shares outstanding. Less than $0.005 per share. Not annualized for periods less than a full year. Annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 49 Geneva Advisors International Growth Fund – Class R Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Year Ended Period Ended August 31, August 31, Net Asset Value, Beginning of Period $ $ Income (loss) from investment operations: Net investment loss(2) ) ) Net realized and unrealized gain on investments Total from investment operations Paid-in capital from redemption fees (Note 2) — Net Asset Value, End of Period $ $ Total Return(4) % % Supplemental Data and Ratios: Net assets, end of period (000’s) $ $ Ratio of expenses to average net assets before waiver and reimbursements(5) % % Ratio of expenses to average net assets after waiver and reimbursements(5) % % Ratio of net investment loss to average net assets before waiver and reimbursements(5) )% )% Ratio of net investment loss to average net assets after waiver and reimbursements(5) )% )% Portfolio turnover rate(4) % % The Fund commenced operations on May 30, 2013. Per share net investment loss was calculated using average shares outstanding. Less than $0.005 per share. Not annualized for periods less than a full year. Annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 50 Geneva Advisors International Growth Fund – Class I Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Year Ended Period Ended August 31, August 31, Net Asset Value, Beginning of Period $ $ Income (loss) from investment operations: Net investment income (loss)(2) ) Net realized and unrealized gain on investments Total from investment operations Paid-in capital from redemption fees (Note 2) — Net Asset Value, End of Period $ $ Total Return(3) % % Supplemental Data and Ratios: Net assets, end of period (000’s) $ $ Ratio of expenses to average net assets before waiver and reimbursements(4) % % Ratio of expenses to average net assets after waiver and reimbursements(4) % % Ratio of net investment loss to average net assets before waiver and reimbursements(4) )% )% Ratio of net investment income (loss) to average net assets after waiver and reimbursements(4) % )% Portfolio turnover rate(3)(4) % % The Fund commenced operations on May 30, 2013. Per share net investment income (loss) was calculated using average shares outstanding. Not annualized for periods less than a full year. Annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 51 Geneva Advisors Small Cap Opportunities Fund – Class R Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended August 31, Net Asset Value, Beginning of Period $ Loss from investment operations: Net investment loss(2) ) Net realized and unrealized loss on investments ) Total from investment operations ) Net Asset Value, End of Period $ Total Return(3) )% Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets before waiver and reimbursements(4) % Ratio of expenses to average net assets after waiver and reimbursements(4) % Ratio of net investment loss to average net assets before waiver and reimbursements(4) )% Ratio of net investment loss to average net assets after waiver and reimbursements(4) )% Portfolio turnover rate(3) % The Fund commenced operations on December 27, 2013. Per share net investment loss was calculated using average shares outstanding. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 52 Geneva Advisors Small Cap Opportunities Fund – Class 1 Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended August 31, Net Asset Value, Beginning of Period $ Loss from investment operations: Net investment loss(2) ) Net realized and unrealized loss on investments ) Total from investment operations ) Net Asset Value, End of Period $ Total Return(3) )% Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets before waiver and reimbursements(4) % Ratio of expenses to average net assets after waiver and reimbursements(4) % Ratio of net investment loss to average net assets before waiver and reimbursements(4) )% Ratio of net investment loss to average net assets after waiver and reimbursements(4) )% Portfolio turnover rate(3) % The Fund commenced operations on December 27, 2013. Per share net investment loss was calculated using average shares outstanding. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 53 Geneva Advisors Funds Notes to Financial Statements August 31, 2014 Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The Geneva Advisors Funds (the “Funds”) represent distinct series with their own investment objectives and policies within the Trust.The investment objective of the All Cap Growth Fund, International Growth Fund and Small Cap Opportunities Fund is long-term capital appreciation.The investment objective of the Equity Income Fund is current income, with a secondary objective of modest capital appreciation.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The assets of the Funds are segregated, and a shareholder’s interest is limited to the Fund in which shares are held.Each Fund currently offers Class R shares and Class I shares.The two classes differ principally in their respective distribution expenses.Each class of shares has identical rights and privileges except with respect to the distribution expenses and voting rights on matters affecting a single share class.The All Cap Growth Fund commenced operations on September 28, 2007.The Equity Income Fund commenced operations on April 30, 2010.The International Growth Fund commenced operations on May 30, 2013.The Small Cap Opportunities Fund commenced operations December 27, 2013.Costs incurred by each Fund in connection with the organization, registration and the initial public offering of shares were paid by Geneva Advisors, LLC (the “Advisor”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Funds that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Funds will use the price of the exchange that the Funds generally consider to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there 54 Geneva Advisors Funds Notes to Financial Statements (Continued) August 31, 2014 has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (a “Pricing Service”).If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price.Any discount or premium is accreted or amortized on a straight-line basis until maturity. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Advisor to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced. The Funds have adopted Statement of Financial Accounting Standard, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”).Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.Fair Value Measurements requires the Funds to classify their securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including a Fund’s own assumptions in determining the fair value of investments). 55 Geneva Advisors Funds Notes to Financial Statements (Continued) August 31, 2014 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ investments carried at fair value as of August 31, 2014: All Cap Growth Fund Level 1 Level 2 Level 3 Total Equity Common Stock(1) $ $
